Dismissed and Memorandum Opinion filed April 22, 2004








Dismissed and Memorandum Opinion filed April 22, 2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-03-01438-CV
____________
 
JEAN BUTTS, ET
AL., Appellants
 
V.
 
UNIVERSITY OF
TEXAS MEDICAL BRANCH AT GALVESTON, Appellee
 

 
On Appeal from the
56th District Court 
Galveston
County, Texas
Trial Court Cause No.
02CV0865-A
 

 
M E M O R A N D U M  O
P I N I O N




This is an appeal from an order granting appellee=s plea to the jurisdiction and motion
for severance signed September 10, 2003. 
On October 2, 2003, appellants filed a motion for new trial.  Appellants filed their notice of appeal
October 6, 2003.[1]  The clerk=s record was filed on December 19,
2003.  The reporter=s record was filed on January 20,
2004.  No brief was filed.
On March 11, 2004, this court issued an order stating that
unless appellants submitted their brief, together with a motion reasonably
explaining why the brief was late, on or before April 9, 2004, the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
42.3(b).  Appellants filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 22, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman. 
 




[1]  The notice of
appeal identifies appellants as APlaintiffs
and Intervenors.@  A notice of
appeal must state the name of each party filing the notice.  Tex.
R. App. P. 25.1(d)(5).  Appellants
are given broad latitude to amend their notices, however.  See City of San Antonio v.
Rodriguez, 828 S.W.2d 417, 418 (Tex. 1992) (permitting amendment of notice
of appeal to show correct cause number). 
In view of our disposition of this appeal, no amendment will be
required.